Citation Nr: 9928733	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  97-03 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
residuals of congenital glaucoma with bupthalmos (also 
diagnosed as congenital megalocornea).

2. Entitlement to service connection for total abdominal 
hysterectomy and bilateral salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from March 1974 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in July 1996, by the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. Service connection for congenital glaucoma with bupthalmos 
was denied by the RO in January 1976.  The appellant was 
notified of that decision in January 1976 and there was no 
appeal within one year of that notification.

2. Evidence submitted in support of the appellant's petition 
to reopen her claim for service connection for residuals 
of congenital glaucoma with bupthalmos while new in that 
it has not been previously considered by VA, is not 
material to the issues of incurrence or aggravation of 
this disorder during service.

3. The service medical records reflect that the appellant was 
treated during service for complaints of soreness of the 
lower abdomen and was diagnosed with vaginitis.  She was 
also seen for complaints of irregular vaginal bleeding.

4. The appellant was treated on numerous occasions from 1980 
to 1987 for pelvic pain and vaginal discharge and in 
January 1987, diagnostic surgery revealed a fibroid 
uterus, multiple pelvic adhesions and blocked fallopian 
tubes.

5. In November 1992 she underwent a total abdominal 
hysterectomy, bilateral salpingo-oophorectomy.

6. In August 1998, a private physician indicated that it 
appeared the appellant had been treated during military 
service for pelvic inflammatory disease (PID).  It was 
further noted that the PID most likely resulted from use 
of an intrauterine device (IUD).

7. In June 1999, a VA specialist, after review of the 
appellant's claims folder, indicated that the record did 
not indicate that the appellant's PID had its onset during 
active duty.


CONCLUSIONS OF LAW

1. The January 1976, decision by the RO denying the 
appellant's claim for service connection for congenital 
glaucoma with bupthalmos is final; evidence submitted 
since that decision does not constitute new and material 
evidence which allows the Board to reopen and review the 
appellant's claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1998).

2. PID and the subsequent total abdominal hysterectomy and 
bilateral salpingo-oophorectomy was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Initially, as noted above, service connection for glaucoma 
with bupthalmos was previously denied by the RO in January 
1976.  The appellant was notified of that decision and there 
was no appeal within one year of that notification.  Although 
there appears to be some confusion in the procedural posture 
of this case due to the RO's characterization of the issue in 
its September 1998 Supplemental Statement of the Case, the 
Board notes that, pursuant to the holding by the United 
States Court of Appeals for Veterans Claims in Barnett v. 
Brown, 8 Vet. App. 1 (1995), and the statutory scheme set 
forth in 38 U.S.C.A. §§ 7104(b) and 5108, the new and 
material evidence requirement is a material legal issue which 
the Board has a legal duty to address, regardless of the RO's 
actions.  If the Board adjudicates the claim on its merits 
without resolving the new and material evidence issue, these 
actions would violate the above statutory mandate.  See 
Barnett at p. 4.  Accordingly, this issue will be adjudicated 
on the basis of finality of the January 1976 decision.

In evaluating the appellant's current petition to reopen her 
claim for service connection for congenital glaucoma with 
bupthalmos, the Board considers all evidence submitted by the 
appellant or obtained on her behalf since the last final 
denial in order to determine whether this claim must be 
reopened and readjudicated on it's merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, service 
connection for congenital glaucoma with buphthalmos was 
denied by the RO in January 1976.  At that time, the rating 
board noted that the evidence of record including the service 
medical records, revealed no complaints, findings or 
manifestations of glaucoma and the condition was considered 
to be inactive.  The rating board concluded that the 
condition was congenital or developmental in nature and as 
such, not a disability for which benefits are available.  See 
38 C.F.R. § 3.303(c).

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter "Court"), the Board may reopen and review a 
claim which has been previously denied only if new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet.App. 140 (1991).  To determine whether 
new and material evidence has been presented to reopen a 
claim, a two-step analysis must be conducted.  Evans, at 282-
283.  "First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when 'the credibility of the 
[new] evidence' is presumed . . . . Second, if the evidence 
is new and material," the claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans, at 283 (citations omitted).

The first step of the two-step analysis, i.e., determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material involves 
the following:  (1) whether the newly presented evidence is 
"new"; if so, (2) whether it is "material" in the sense of 
being relevant to and probative of the "issue at hand" in 
the case. 

Evidence is new when it was not of record at the time of the 
last final disallowance and not merely cumulative of other 
evidence that was then of record.  Evans, at 283.  Material 
evidence (1) is relevant to and probative of the "issue at 
hand" in the case and (2) is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156, Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Determining what the "issue at hand" in a case is depends 
on the specified basis or bases for the last disallowance of 
the claim.  Evans, at 283-284.  New evidence need not be 
probative of all elements involved in the claim but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  Evans, at 284.

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material" in the sense that it is not 
relevant to and probative of the "issue at hand," the claim 
to reopen fails on that basis and the inquiry ends.  See 
Evans, at 286 (holding that "new" evidence was not relevant 
to and probative of a nexus between the claimed psychiatric 
disorder and an in-service injury or disease which was the 
"issue at hand" in the case, and therefore the "new" 
evidence was not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

In reviewing the appellant's petition to reopen her claim, 
the Board notes that the specified basis for the prior denial 
was the determination that the glaucoma with buphthalmos was 
congenital or developmental in nature.  Evidence submitted or 
obtained in support of the appellant's petition includes the 
appellant's testimony at hearings in March 1997, before a 
Hearing Officer at the RO and via videoconference technology 
in January 1999, before the undersigned Member of the Board, 
as well as VA outpatient treatment reports dated in 1993 and 
1994, private treatment reports dated in 1991, 1993 and 1998, 
VA examination reports dated in February 1996, and November 
1997, and a statement from the Chief of Ophthalmology, VA 
Medical Center in Atlanta, Georgia dated in October 1997.

The Board finds that the above medical evidence is new in 
that it has not been previously considered in the 
adjudication of the appellant's claim for service connection.  
However, it is not found to be material to the issue at hand 
in this case.  In fact, both VA and private medical reports 
reflect that there is no evidence that the appellant's 
ophthalmic disorder was first shown during service or 
increased in severity while she was on active duty such to 
provide a basis for service connection.  In October 1997, the 
Chief of Ophthalmology, VA Medical Center in Atlanta, 
Georgia, indicated that after review of the appellant's 
claims folder, he found no evidence that the ophthalmic 
problem began or was first diagnosed while the appellant was 
in service.  It was further noted that there was no evidence 
that it progressed while she was on active duty.  In August 
1998, a private examiner indicated that after comprehensive 
examination, there was no evidence of glaucoma either now or 
in the past and the appellant's current diagnosis was 
congenital megalocornea.  It was noted that the appellant's 
eye condition appeared to have been stable for the past 44 
years and may have occurred in utero only.

The appellant's statements and testimony in support of her 
claims have been carefully considered.  However, these 
assertions regarding the onset of the glaucoma and bupthalmos 
during service are essentially reiterations of contentions 
previously considered by the RO.  

Accordingly, the evidence submitted in support of the current 
petition to reopen the claim for service connection for 
congenital glaucoma with bupthalmos is not found to be so 
significant, either by itself or in connection with evidence 
already of record, that it must be considered in order to 
fairly decide the merits of the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In fact, this further supports 
the conclusion that the appellant's eye disorder is 
congenital in nature and did not increase in severity during 
her brief period of active duty.

In view of the above and the lack of any additional new and 
material evidence to support the appellant's claim, the claim 
for service connection for congenital glaucoma with 
bupthalmos is not reopened.


II.  Service Connection

Total Abdominal Hysterectomy and Bilateral Salpingo-
Oophorectomy

Initially, the Board notes that the appellant's claim for 
service connection for a total abdominal hysterectomy and 
bilateral salpingo-oophorectomy is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Specifically, 
the documented treatment during service and the subsequent 
diagnosis of pelvic inflammatory disease coupled with the 
appellant's assertions regarding her condition are deemed 
sufficient to render her claim plausible.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).  Furthermore, with 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added)  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.

Establishing direct service connection for a disability which 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet.App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

After careful review and consideration of the evidence of 
record, the undersigned concludes that entitlement to service 
connection for a total abdominal hysterectomy and bilateral 
salpingo-oophorectomy is not warranted.  In reaching this 
conclusion, the Board places particular emphasis upon the 
expert opinion from a VA physician dated in June 1999, which 
provided the following summary of the facts and conclusion:

[The appellant] is a 45 y/o female 
gravida 1 para o who underwent a total 
abdominal hysterectomy bilateral 
salpingo-oophorectomy in 1992 for chronic 
pelvic inflammatory disease.

The patient had an IUD (Dalcon (sp) 
Shield) placed in 1974 at Planned 
Parenthood.  The patient is not sure if 
it was placed prior or after enlisting in 
military service.  The patient had the 
IUD removed in 1980.

During active duty the patient was 
evaluated by GYN Service in August 1974 
which revealed a normal exam.  She was 
also evaluated October 31, 1974 c/o 
"soreness in lower abdomen," and was 
diagnosed with vaginitis.  At this time 
she was advised to have the IUD removed, 
but [the] patient wanted to keep it in 
place.  She was again evaluated in 
November 1974 for irregular vaginal 
bleeding.  The records reviewed during 
her active duty do not show a diagnosis 
of pelvic inflammatory disease.

In 1976 the patient was evaluated for 
recurrent urinary tract infections and 
underwent Cystoscopy and Intravenous 
pyelogram all of which were within normal 
limits.  The records indicate that the 
patient [has] had numerous exams during 
the period [from] 1980-87 for pelvic pain 
and vaginal discharge.  She underwent a 
diagnostic laparoscopy, chromotubation, 
and d&c on January 8, 1987 which revealed 
fibroid uterus, multiple pelvic 
adhesions, and blocked tubes.

In November 1992 she underwent a Tahbso 
[total abdominal hysterectomy, bilateral 
salpingo-oophorectomy] for definitive 
therapy for her chronic pelvic pain.

In conclusion the records do not indicate 
that the patient's condition of pelvic 
inflammatory disease had its onset during 
her period of active duty.


Although a private physician indicated in August 1998, that 
"it appears that the patient had been treated numerous times 
during her military service for PID," and that the PID most 
likely resulted from the use of an IUD which the appellant 
used from 1974 to 1980, the Board finds the opinion from the 
VA physician to the contrary, to be of greater probative 
value.  Specifically, the VA physician was provided the 
appellant's complete medical records as found within the 
claims folder and the private physician only made a vague 
reference to the appellant's "previous medical records."  
Furthermore, the VA physician made specific findings based 
upon the documented reports within the record and concluded 
that PID had not been diagnosed during service in contrast to 
the private physician's assertion that "it appears that the 
patient had been treated numerous times during military 
service for PID."  In weighing this evidence, it is the 
detailed nature of the VA physician's report, as supported by 
the evidence of record which provides for the assignment of 
greater probative value to this opinion.  The private 
physician's opinion is considered to be speculative in nature 
when compared with the recitation of treatment provided to 
the appellant during service and the unequivocal conclusion 
based upon review of that evidence by the VA physician.

The Board further notes that although the private physician 
indicated that the appellant developed PID "most likely" 
from the use of an IUD from 1974 to 1980, the critical issue 
before the Board is whether or not PID developed during 
service or developed due to the use of an IUD during the less 
than 1 1/2 years, from March 1974 until July 1975, she was in 
service.  In view of the removal of the IUD in 1980, 
approximately five years after separation from service, the 
absence of a diagnosis of PID during service, and the opinion 
by the VA physician that the PID did not have its onset 
during service, the Board concludes that the weight of the 
evidence is against a finding that the reports during service 
of soreness in the lower abdomen, the diagnosis of vaginitis, 
and irregular vaginal bleeding were representative of the 
onset of PID.

Accordingly, entitlement to service connection for total 
abdominal hysterectomy and bilateral salpingo-oophorectomy is 
not warranted.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

